Citation Nr: 1745140	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-14 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for spinal stenosis L4-5, L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity sensory impairment.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The appeal was previously remanded by the Board in February 2016 and November 2016 for evidentiary development.  Notably, in its February 2016 decision, the Board found that the Veteran had withdrawn his claim for an increased rating for right lower extremity sensory impairment.

In November 2015, the Veteran testified concerning the claims on appeal before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In June 2017, the Board notified the Veteran of his right to another hearing before a different VLJ.  The Veteran responded that he did not wish to testify at another hearing, and he requested that the Board decide his case on the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's spinal stenosis L4-5, L5-S1 has been manifested by forward flexion of the thoracolumbar spine of greater than 30 degrees.  Ankylosis of the thoracolumbar spine has not been shown.

2.  The Veteran's left lower extremity sensory impairment has been manifested by incomplete paralysis that is no more than mild in degree.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for spinal stenosis L4-5, L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71(a), Diagnostic Code (DC) 5238 (2016).

2.  The criteria for an initial rating in excess of 10 percent for left lower extremity sensory impairment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, the RO mailed the Veteran a letter in June 2008 providing the requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims on appeal.  Specifically, VA has obtained VA outpatient records pertaining to the Veteran, as well as the Veteran's service treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

VA has also obtained records from private care providers identified by the Veteran, including records from Cedar Chiropractic and Red Door Acupuncture.  In March 2016 and November 2016 letters, the RO requested that the Veteran provide the necessary authorization to obtain any additional private records.  To date, the Veteran has not responded.  The Board finds that VA has satisfied its duty to obtain non-Federal records with respect to the issues herein decided.  See 38 C.F.R. § 3.159(c).

VA afforded the Veteran medical examinations pertaining to his service-connected spinal stenosis and left lower extremity sensory impairment in June 2008, June 2009, July 2012, May 2014, April 2016, and December 2016.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed in-person examinations, and offered assessments of the Veteran's functional impairment based on their findings.  The December 2016 examination report, in particular, included the results of range of motion testing with observations regarding the impact of weight-bearing and passive and active range of motion, pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), in substantial compliance with the Board's November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication in the record that the Veteran's lower back or left lower extremity disabilities have gotten materially worse since his most recent examination.  As such (and for the reasons discussed below), the Board finds that the examinations of record, considered collectively, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the issues herein decided.  The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.

Principles of Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Spinal Stenosis L4-5, L5-S1

The Veteran contends that his service-connected lower back disability warrants an increased rating.  He is currently in receipt of a 20-percent rating under DC 5238, based on limitation of motion as applied under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71(a).

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10-percent rating is assigned (in pertinent part) for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20-percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71(a).

A 40-percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50-percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100-percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Note (1) of the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  Id.

Under DC 5243, a 10-percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20-percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40-percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60-percent rating is provided for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. at DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

The Veteran filed the instant claim for an increased rating in May 2008.  VA examinations conducted in June 2008 and June 2009 reflect his reports of chronic low back pain with pain radiating to his lower extremities.  The Veteran reported flare-ups of severe spine pain-during the June 2008 examination, he estimated he had 80-percent loss of motion during flare-ups and during the June 2009 examination he stated that he often does not get out of bed during flare-ups.  In addition, he reported a history of fatigue, decreased motion, stiffness, weakness, and spasms.  There was no indication of incapacitating episodes of spine pain over any 12-month period.

The Veteran was noted to have spinal list, lumbar lordosis, and scoliosis.  Neurological testing revealed no neurological abnormalities other than sensory impairment of the lower extremities.  There was no indication of ankylosis of the thoracolumbar spine.  Range of motion testing revealed forward flexion no worse than zero to 42 degrees (observed during the June 2009 examination, although the examiner noted that the Veteran was able to flex to 80 degrees while putting his clothes on), with pain beginning at 28 degrees (observed during the June 2008 examination).  With respect to functional impairment, the Veteran's lower back disability was noted to have significant effects on his employment and moderate to severe effects on his usual daily activities.

In a September 2009 VA Form 9, the Veteran reported suffering from "extreme pain" and limited range of motion.  He reported using a transcutaneous electrical neural stimulator (TENS) unit to deal with the pain.  He stated that he was limited in his activities, including prolonged standing, bending, and stretching.

A November 2009 letter from a private chiropractor reflects that the Veteran was treatment by that provider during a five-week period.  The letter describes an October 2009 examination in which the Veteran's forward flexion was 70 degrees with pain and "popping."  Range of motion testing in November 2009 revealed forward flexion to 80 degrees with soreness in the low back.  The examiner stated that "[a]ll previous orthopaedic tests were WNL and without pain/symptoms."

During a July 2012 VA examination, the Veteran reported that he had chronic back pain but denied flare-ups.  Range of motion testing revealed forward flexion from zero to 90 degrees or greater with no objective evidence of painful motion.  Following repetitive motion testing, additional functional loss of five degrees was noted.  Neurological testing was normal.  No ankylosis of the spine was noted.  The examiner noted that although disc disease was noted based on X-rays (along with L4-5 mild anterolisthesis and lumbar facet arthrosis), the Veteran did not have IVDS.

In November 2013, the Veteran submitted a letter from his acupuncturist summarizing treatment sessions from August and September 2013.  The letter indicates that, upon range of motion testing, the Veteran's forward flexion ranged from 15 to 30 degrees.

During a May 2014 VA examination, the Veteran was diagnosed with degenerative disc disease and spinal stenosis with IVDS.  He denied flare-ups of back pain.  Range of motion testing revealed forward flexion from zero to 75 degrees with no objective evidence of painful motion.  No additional loss of motion was noted following repetitive-use testing.  Neurological testing was normal apart from some sensory impairment of the lower extremities and mild radiculopathy of the left lower extremity.  No ankylosis of the spine was noted.  The Veteran was noted to have localized tenderness or pain to palpation; however, such did not result in abnormal gait or abnormal spinal contour.  With respect to the Veteran's IVDS, the examiner noted that the Veteran had not had any incapacitating episodes over the past 12 months.  In terms of functional impact, the examiner noted that the Veteran's lower back disability was "bothersome" with prolonged standing, bending, heavy lifting, and prolonged sitting or driving.

In November 2015, the Veteran testified at his Board hearing that he "can't do anything physically that I've done in the past."  He stated that he was particularly limited in terms of bending, lifting, prolonged standing, walking, and other activities such as raking and washing his car.  Specifically with respect to the May 2014 VA examination, he testified that upon bending down he began to feel pain "[a]bout a half ways to the point that I stopped"-i.e., to the point that the examiner recorded his range of forward flexion.  He stated that his pain had since become worse.  The Veteran's wife also testified that during the May 2014 examination the Veteran bent down farther than he was usually able to.  As a result, she believed the examination did not yield a true picture of his disability.

During an April 2016 VA examination, the Veteran was diagnosed with sacroiliac weakness and spondylolisthesis in addition to spinal stenosis and spondylosis.  He reported flare-ups of spine pain, manifested by elevated pain to ten out of ten with manual labor.  Such flare-ups would last from a half-day to a full day and went away after rest.  With respect to functional loss, the Veteran reported limitation of activities and difficulty sleeping due to back pain, difficulty climbing stairs, and difficulty with prolonged sitting and standing.

The Veteran indicated, and a note from the examiner confirms, that he was experiencing a flare-up on the day of the examination.  Range of motion testing revealed forward flexion from zero to 75 degrees with pain.  There was no evidence of pain on weight-bearing.  The Veteran was observed to have localized tenderness or pain to palpation.  Following repetitive-use testing, the examiner noted that there was pain at 20 degrees of forward flexion, despite no loss of range of motion.  Additional factors of pain and lack of endurance were noted; however, the Veteran was still able to flex forward from zero to 75 degrees.  Neurological testing was normal apart from some sensory impairment of the lower extremities and moderate radiculopathy of the left lower extremity.  No ankylosis of the spine was noted.  With respect to the Veteran's IVDS, the examiner noted that the Veteran had not had any incapacitating episodes over the past 12 months.  The Veteran reported that he used a cane for ambulation.  In terms of functional impact, the examiner noted that the Veteran was unable to lift objects heavier than 20 pounds and was unable to walk, stand, or sit for more than two hours without the opportunity to rest and reposition.  In addition, he could not engage in repetitive bending, twisting, or squatting.

Following the April 2016 VA examination, the Board remanded the claim in order to ensure compliance with Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Thereafter, another VA examination was conducted in December 2016.  The Veteran reported that his back condition had not increased or decreased for 30 years.  He denied any prior back surgeries.  He reported pain in the mid-lumbar to upper-lumbar area, characterized as "aching," and stated that he was limited in walking, bending, and stretching.  He denied any flare-ups of thoracolumbar spine pain.

Range of motion testing revealed forward flexion from zero to 80 degrees.  Although pain was noted on examination, it did not contribute to additional functional loss.  There was no evidence of pain on weight-bearing and no objective evidence of localized tenderness or pain on palpation.  Following repetitive-use testing, no additional functional loss was observed; the examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Guarding was noted, but such did not result in abnormal gait or abnormal spinal contour.  Neurological testing was largely normal apart from subjective tenderness and sensory impairment of the left lower extremity.  (Some muscle atrophy was noted but the examiner opined that such was not likely a result of service-connected spinal stenosis, as there was no evidence of motor weakness or radiculopathy on objective examination to account for the atrophy.  Instead, the examiner opined that the atrophy was more likely due to nonservice-connected knee replacement.)

No ankylosis of the spine was noted.  No history of incapacitating episodes due to IVDS was noted.  In terms of functional impact, the examiner noted that the Veteran was limited in walking, lifting, reaching, and bending due to pain.  However, he was still able to walk one mile daily.  The examiner noted that the Veteran had a scar over his lumbar spine which was "suspicious for past surgery."  However, the Veteran "emphatically" denied any history of surgery.

With respect to the factors laid out in Correia, the examiner noted that passive range of motion of the thoracolumbar spine was the same as active range of motion-i.e., forward flexion from zero to 80 degrees, with pain beginning at 80 degrees.  The examiner further stated that nonweight-bearing range of motion could not be tested due to the anatomical restrictions the spine represents.  However, testing performed with the Veteran lying supine revealed no objective evidence of pain.  Active and passive range of motion was unchanged following weight-bearing exertion.

In addition to the above evidence, the Board has reviewed the Veteran's VA outpatient notes pertaining to his lower back disability.  These records confirm ongoing treatment for chronic back pain but do not contain specific range of motion findings or any evidence of ankylosis of the thoracolumbar spine.

When applying the law to the facts of this case, the Board finds that the preponderance of the evidence does not establish entitlement to a rating in excess of 20 percent for the Veteran's spinal stenosis L4-5, L5-S1.

The Board finds that a rating in excess of 20 percent is not warranted based on limitation of motion or ankylosis under the General Rating Formula.  See 38 C.F.R. § 4.71(a).  In short, the Board can find no probative evidence establishing that the Veteran's symptoms more nearly approximate limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even when considering the types of functional impairment noted in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.

In sum, the most recent VA examination reports (from April 2016 and December 2016) indicate forward flexion of the thoracolumbar spine limited to no worse than 75 degrees.  While pain was observed upon range of motion, neither examination report reflects any additional limitation due to pain, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 204-207.  The remaining VA examination reports of record overwhelmingly demonstrate range of forward flexion exceeding 30 degrees, even considering additional factors of functional limitation.  Moreover, there is no evidence of ankylosis of the spine at any point during the appeal period.

The Board is aware that the summary provided by the Veteran's acupuncturist in November 2013 suggests that his forward flexion was limited to less than 30 degrees in August and September 2013.  Notwithstanding this summary, the Board finds that the numerous VA examination reports of record, undertaken throughout the appeal period, overwhelmingly demonstrate forward flexion in excess of 30 degrees and are more probative with respect to the specific rating criteria under consideration.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board likewise finds that the Veteran's testimony during his Board hearing does not establish entitlement to an increased rating based on limitation of motion.  As discussed above, the Veteran testified that, during the May 2014 VA examination, he began to feel pain "[a]bout a half ways to the point that I stopped."  While the Veteran is certainly competent to report these symptoms, his testimony, accepted at face value, does not indicate a degree of functional limitation that would warrant an increased rating under the General Ratings Formula.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The May 2014 examination report reflects limitation of forward flexion to 75 degrees.  Thus, the Veteran's testimony would indicate actual limitation to 37.5 degrees, greater than what is required for an increased rating.

The Board is aware of the United States Court of Appeals for Veterans Claims' (Court) decision in Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Sept. 2017), holding that when flare-ups are an indicated part of a claimant's service-connected disability, VA examiners are obligated to elicit information concerning the "severity, frequency, duration, or functional loss manifestations" of flare-ups.  In this case, the Board notes that the April 2016 examination was conducted during a flare-up, and thus the findings necessarily include consideration of the severity, frequency, duration, and functional loss precipitated by such.  See April 2016 VA Back Conditions report, pp. 2 and 4 .  Moreover, the Veteran denied any flare-ups of back pain during his December 2016 examination.  See December 2016 VA Back Conditions report, p. 3.  Notably, during the June 2008 VA examination, the Veteran estimated he had 80-percent loss of motion due to pain during flare-ups.  The Board has considered this lay report in light of Sharp and finds that it does not conclusively demonstrate limitation of forward flexion to 30 degrees or less so as to justify a higher rating.  With respect to Correia, the December 2016 VA examination report includes specific findings regarding joint testing for pain on both active and passive motion, as well as in weight-bearing and nonweightbearing.  The Board finds that VA has complied with both Sharp and Correia with respect to the Veteran's lower back disability.

The Board also finds that an increased rating is not warranted on the basis of incapacitating episodes of IVDS, under DC 5243.  Although the Veteran has been diagnosed with disc disease, there is no evidence that he has ever had any incapacitating episodes of back pain.  The Board acknowledges the Veteran's assertions that he has had flare-ups of back pain which necessitated rest.  He is of course competent to report these symptoms.  See Layno, 6 Vet. App. 465.  However, for purposes of rating under DC 5243, Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), DC 5243 (emphasis added).  In this case, even accepting that the Veteran has had flare-ups necessitating rest, there is no indication in the record of physician-prescribed bedrest specifically on account of IVDS for at least four weeks over a 12-month period, as is required for a rating in excess of 20 percent.  See id.

The Board has carefully reviewed and considered the Veteran's lay statements regarding the severity of his lumbar stenosis L4-5, L5-S1.  To that end, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Board is likewise aware of the Veteran's contentions that his lower back disability impacts his daily activities, both independently and in conjunction with his other service-connected disabilities.  Moreover, the Board notes that the Veteran is competent to report observable symptoms such as pain and limitation of motion.  See Layno, 6 Vet. App. at 470.

In this case, however, the competent medical evidence offering detailed, specific, and specialized determinations pertinent to the rating criteria-namely, determinations as to range of motion of the thoracolumbar spine, functional impairment, and incapacitating episodes-are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The medical evidence also largely contemplates the Veteran's descriptions of his symptoms, including his reports of impairment with respect to sitting, standing, walking, running, bending, stretching, and lifting, as well as his reports of constant back pain.  See, e.g., VA examination reports (June 2008, June 2009, July 2012, May 2014, April 2016, December 2016).  In fact, the Board has taken the Veteran's contentions into consideration when assigning the current 20-percent rating throughout the course of the appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's spinal stenosis L4-5, L5-S1 more nearly approximates the criteria for a 20-percent rating throughout the entire appeal period.  The preponderance of the evidence is therefore against a rating in excess of 20 percent.

Left Lower Extremity Sensory Impairment

The Veteran contends that his left lower extremity sensory impairment is more severe than what is reflected by his current rating.  He is in receipt of a 10-percent rating for this disability, under DC 8520.  See 38 C.F.R. § 4.124(a).

DC 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Under DC 8520, a 10-percent disability rating requires evidence of mild incomplete paralysis of the sciatic nerve.  A 20-percent rating requires evidence of moderate incomplete paralysis; a 40-percent rating requires evidence of moderately severe incomplete paralysis; a 60-percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy; and finally, the maximum 80-percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), DC 8520.

The Veteran filed the instant claim for an increased rating in May 2008.  VA examinations conducted in June 2008 and June 2009 reflect diagnoses of decreased sensation and radiculopathy of the lower extremities.  On VA examination in July 2012, neither peripheral neuropathy nor radiculopathy was found.  A summary of treatment by an acupuncturist, submitted in November 2013, reflects ongoing treatment for left leg radiculopathy.  On VA examination in May 2014, the Veteran exhibited radiculopathy symptoms consisting of intermittent pain in the left lower extremity.  The examiner noted that the sciatic nerve was involved with incomplete paralysis and moderate intermittent pain in the left lower extremity.  The severity of the radiculopathy was noted to be mild.

At his November 2015 Board hearing, the Veteran testified that he had pain from his left hip all the way down to the bottom of his foot, which was triggered by activity.  He reported using a TENS unit to relieve the pain.  He reported episodes of "extreme pain" two to three times a week.  He stated he had trouble sleeping due to the pain.

On VA examination of the peripheral nerves in April 2016, radiculopathy of the left lower extremity was diagnosed.  Symptoms included moderate intermittent pain, mild numbness, and decreased sensation in the lower leg/ankle and foot/toes.  The examiner determined that the sciatic, external popliteal, and posterior tibial nerves were involved with incomplete paralysis that was mild in degree.  The examiner indicated that the Veteran's left lower extremity nerve conditions prevented him from heavy lifting and prolonged walking, standing, or sitting.  In addition, the Veteran was prevented from engaging in repetitive activity involving his left lower extremity.

On VA examination in December 2016, the Veteran did not report any radicular symptoms.  The examiner noted that there were no objective findings indicating radiculopathy and that the condition had "resolved."

When applying the law to the facts of this case, the Board finds that the preponderance of the evidence does not establish entitlement to a rating in excess of 10 percent for the Veteran's left lower extremity sensory impairment.  In short, there is no credible evidence of incomplete paralysis involving the nerves of the left lower extremity that is more than mild in degree.  Thus, the criteria for an increased rating have not been met.  See 38 C.F.R. § 4.124(a), DC 8520.  The Veteran has reported pain and decreased sensation throughout the appeal period with resulting limitations on his activities.  His current 10-percent rating is consistent with these reports.  See Jandreau, 492 F.3d at 1377.  Accordingly, the Board finds that the weight of the evidence is against entitlement to a rating in excess of 10 percent.


ORDER

Entitlement to a disability rating in excess of 20 percent for spinal stenosis L4-5, L5-S1 is denied.

Entitlement to a rating in excess of 10 percent for left lower extremity sensory impairment is denied.









____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


